       Case 1:17-cv-01446-EPG Document 57 Filed 01/28/19 Page 1 of 4


 1 COUNTY COUNSEL, COUNTY OF TULARE
   Deanne H. Peterson, SBN 147099
 2 Kathleen A. Taylor, SBN 131100
   Amy I. Myers, SBN 269475
 3 2900 West Burrel Avenue
   Visalia, California 93291
 4 Phone: (559) 636-4950
   Fax: (559) 737-4319
 5 E-mail: amyers@co.tulare.ca.us
   Attorneys for Defendant County of Tulare and named Defendants
 6
   ABIR COHEN TREYZON SALO, LLP
 7 Boris Treyzon, Esq. (SBN 188893)
   Douglas A. Rochen, Esq. (SBN 217231)
 8 Katie deGuzman, Esq. (SBN 283714)
   1901 Avenue of the Stars, Suite 935
 9 Los Angeles, CA 90067
   T: (424) 288-4367
10 F: (424) 288-4368
   E-mail: kdeguzman@actslaw.com
11
   OWDOM LAW FIRM
12 Matthew D. Owdom (SBN 258779)
   632 W. Oak Ave.
13 Visalia, California 93291
   T: (559) 750-5224
14 E-mail: matt@owdomlawfirm.com
   Attorneys for Plaintiff Ramiro Huerta
15
                            UNITED STATES DISTRICT COURT
16                                 EASTERN DISTRICT
17
18 RAMIRO HUERTA,                                Case No. 1:17-cv-01446-EPG
19                                               JOINT STATUS REPORT
                 Plaintiff,
20                                               Date:     February 4, 2019
     vs.                                         Time:     10:30 a.m.
21                                               Place:    Courtroom 10
22 COUNTY OF TULARE, a governmental              Magistrate Judge Erica P. Grosjean
   entity; TULARE COUNTY SHERIFF, a
23 governmental entity; MICHAEL COLDREN;
   LAURA TORRES-SALCIDO; HECTOR
24
   HERNANDEZ; SALVADOR CEJA; JAMES
25 DILLON; RONALD SMITH; Unknown
   TULARE COUNTY TSC’S DEPUTIES
26 named herein as Does 7 - 50; and ROES 1-50
27 inclusive
28                               Defendants.

                                           -1-
                                   JOINT STATUS REPORT
          Case 1:17-cv-01446-EPG Document 57 Filed 01/28/19 Page 2 of 4


 1            The parties to the above-entitled action, Plaintiff RAMIRO HUERTA (“Plaintiff”)
 2
     and Defendants COUNTY OF TULARE, TULARE COUNTY SHERIFF, MICHAEL
 3
     COLDREN, LAURA TORRES-SALCIDO, HECTOR HERNANDEZ, SALVADOR
 4
 5 CEJA, JAMES DILLON, and RONALD SMITH (“Defendants”), jointly submit this
 6 JOINT STATUS REPORT.
 7
     1.       STATUS OF THE CASE
 8
              All parties have now stipulated to magistrate jurisdiction and this matter is now
 9
10 assigned to the Honorable Magistrate Judge Erica P. Grosjean for all purposes.
11            Discovery is currently stayed per stipulation pending final disposition of Mr.
12 Huerta’s related criminal case. Depositions of the Tulare County Sheriff’s Office PMKs,
13
   named Defendants, Plaintiff and additional witnesses have occurred (other than questions
14
15 reserved for the named Defendants relating to personnel records).
16            On January 22, 2019, Mr. Huerta’s criminal matter (People v. Ramiro Huerta,
17 Tulare County Superior Court Case No. PCM358718) was set for jury trial on June 18,
18
   2019, with jury trial confirmation on June 13, 2019, and pre-trial conference/motions in
19
20 limine on April 12, 2019.
21 2.         ADDITIONAL DISCOVERY
22            Outside of expert discovery/depositions to be scheduled in the future, as well as
23
     completing depositions of the named Defendants (questions solely pertaining to
24
     personnel records), the parties intend to propound additional written discovery once the
25
26 stipulated discovery stay expires.
27
28

                                                   -2-
                                          JOINT STATUS REPORT
          Case 1:17-cv-01446-EPG Document 57 Filed 01/28/19 Page 3 of 4


 1 3.         POSSIBILITY OF SETTLEMENT
 2
              Not at this time. Defendants do not intend to make any settlement offers.
 3
     4.       OTHER ISSUES
 4
 5            a. Defendants’ Motion for Contempt and Sanctions against Plaintiff

 6            Defendants have filed a Motion for Contempt and Sanctions against Plaintiff for
 7
     violation of this Court’s Order that, with the exception of Defendants’ initial disclosures,
 8
     Plaintiff and his counsel are prohibited from using in his pending criminal case any
 9
10 documents or other evidence produced by Defendants in this civil proceeding unless such
11 documents or other evidence are independently obtained through the pending criminal
12 case. Parties met and conferred regarding the issue, to no avail. That Motion is set to be
13
   heard before this Court on February 22, 2019 at 2:30 p.m. in Department 10.
14
15        b. Plaintiff’s Motion to Compel Discovery

16            Plaintiff has filed a Motion to Compel discovery as it pertains to peace officers’
17 personnel records (currently stayed per Court order) and Monell claims. Plaintiff has
18
   requested that the Court lift the stipulated stay to discovery and compel Defendants to
19
20 produce the relevant officer personnel records as well as all the Monell related
21 documents. The criminal trial is set for June, with the civil trial in December, Plaintiff
22 cannot afford to wait for the stay to expire at the completion of the criminal trial to
23
   complete discovery and depositions. The stay would make it impossible for Plaintiff to
24
   properly prepare his civil case for trial and would greatly prejudice him. The parties have
25
26 met and conferred regarding the issue but could not come to an agreement. Parties have
27 also worked together in drafting a joint statement regarding the discovery issues. The
28

                                                    -3-
                                          JOINT STATUS REPORT
      Case 1:17-cv-01446-EPG Document 57 Filed 01/28/19 Page 4 of 4


 1 motion to compel was filed on January 23, 2019 and has a hearing date of February 22,
 2
     2019.
 3
             c. Scheduling
 4
 5           The parties have stipulated and the Court has granted the following extensions:
 6           Last Day to Amend Pleadings…………………………………..April 1, 2019
             Non-Expert Discovery Cutoff ............................................. May 2, 2019
 7           Expert Disclosure ................................................................ May 2, 2019
             Rebuttal Expert Disclosure.................................................. May 30, 2019
 8           Dispositive Motion Filing Deadline .................................... May 31, 2019
             Expert Discovery Cutoff ..................................................... July 1, 2019
 9
10
11 DATED: January 28, 2019                             DEANNE H. PETERSON
                                                       Tulare County Counsel
12
13                                                     By:      /s/ Amy I. Myers
                                                             Amy I. Myers, Deputy County Counsel
14                                                           Attorneys for Defendants

15
16 DATED: January 28, 2019                             ABIR COHEN TREYZON SALO, LLP

17
                                                       By:      /s/ Katie deGuzman
18                                                           Boris Treyzon
                                                             Doug Rochen
19                                                           Katie deGuzman
                                                             Attorneys for Plaintiff
20                                                           RAMIRO HUERTA
21
22
23
24
25
26
27
28

                                                          -4-
                                              JOINT STATUS REPORT
